DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 17, 19, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Nielsen et al (US 2012/0258198).
Regarding claim 1, Nielsen et al (entire document) teach a method for preparing a food product (abstract, "the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase"), comprising mixing a lipase with a base composition comprising a phospholipid and 0% to about 99% by weight of fat, wherein the lipase catalyzes a hydrolysis of the phospholipid, the fat, or a combination thereof (para [0009], "the invention relates to a method for producing fractions of a milk composition, comprising: i) treating a milk composition with a phospholipase; and ii) separating the treated milk composition into at least two fractions with different fat content"; para [0012], "... embodiment of the invention the milk composition comprises milk, skim milk, butter milk, whole milk, whey, cream, or any combination thereof. In a further embodiment the milk composition consists of milk"; it is reasonably understood the base composition of milk can comprise components other than fat such as water in the amount of 100% to about 1%; para [0023], “The phospholipase is added in a suitable amount to achieve the desired degree of hydrolysis under the chosen reaction conditions. A suitable dosage of a phospholipase A may e.g.be in the range 0.003-0.3 mg enzyme protein per g milk fat..."; para [0024], “In cow milk, the lecithin constitutes normally more than 95% of the phospholipids in milk whereas the lysolecithin is approximately 1% of the phospholipids"; para [0026], "In all embodiments the properties of the separation technique and equipment must be such that the ratio between milk fat and phospholipid hydrolysis products in at least two of the fractions... The fat content of skim milk will usually be below 0.6% (weight/weight) such as below 0.2%, the fat content of cream will usually be in the range 30-45% (weight/weight), such as in the range 35-40%").
Regarding claim 2, Nielsen et al teach the method of claim 1, wherein the base composition comprises a milk, a modified milk, a plant-based milk alternative, or a combination thereof (abstract, "the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase"; para [0012], "... embodiment of the invention the milk composition comprises milk, skim milk, butter milk, whole milk, whey, cream, or any combination thereof. In a further embodiment the milk composition consists of milk").
Regarding claim 3, Nielsen et al teach the method of claim 1, wherein the base composition comprises a modified milk (abstract, "the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase”; para [0012], "... embodiment of the invention the milk composition comprises milk, skim milk, butter milk, whole milk, whey, cream, or any combination thereof. In a further embodiment the milk composition consists of milk").
Regarding claim 4, Nielsen et al teach the method of claim 1, wherein the base composition comprises 0.1% to about 45% by weight of fat (para [0009); para (0012); para [0026], “In one embodiment of the invention milk is separated into two fractions, e.g. into cream and skim milk. The fat content of skim milk will usually be below 0.6% (weight/weight) such as below 0.2%, the fat content of cream will usually be in the range 30-45% (weight/weight)").
Regarding claim 5, Nielsen et al teach the method of claim 1, further comprising inactivating the lipase after the hydrolysis (para [0022], "Optionally, after the phospholipase has been allowed to act on the milk composition, the phospholipase enzyme protein may be removed, reduced, and/or inactivated").
Regarding claim 6, Nielsen et al  teach the method of claim 1, wherein the hydrolysis is carried out at a temperature of about 50 deg F to about 150 deg F (para [0019], "The phospholipase treatment may be conducted at any appropriate temperature, e.g. in the range 1-70 deg C., such as 2-60 deg C.").
Regarding claim 7, Nielsen et al teach the method of claim 1, wherein the hydrolysis is carried out for a time period of about 10 minutes to about 150 minutes (para [0069], "The milk was incubated at 40deg C. for 30 minutes with a phospholipase").
Regarding claim 8, Nielsen et al teach the method of claim 1, wherein the phospholipid is hydrolyzed to produce a lysophospholipid (para [0054], "Several types of phospholipase activity can be distinguished, including phospholipase A... which hydrolyze one fatty acyl group (in the sn-1 and sn-2 position, respectively) to form lysophospholipid. Phospholipase B (EC 3.1.1.5) hydrolyzes the remaining fatty acyl group in lysophospholipid").
Regarding claim 9, Nielsen et al teach the method of claim 1, further comprising adding a flavorant (para [0041], "For production of sweetened condensed milk sugar may be added..."; para [0050], "If sweet cream is used as the raw material, lactic acid and/or a lactic bacteria starter culture may be mixed into the butter to impart acidity and flavour to the butter").
Regarding claim 10, Nielsen et al teach the method of claim 1, further comprising adding an antioxidant (para (0050), "If sweet cream is used as the raw material, lactic acid and/or a lactic bacteria starter culture may be mixed into the butter to impart acidity and flavour to the butter"; see document titled “Beneficial effects of antioxidative lactic acid bacteria" to Nakagawa et al. abstract, "In particular, lactic acid bacteria (LAB)... Many studies have indicated the antioxidative activity of LAB").
Regarding claim 11, Nielsen teaches a food product produced by the method of claim 1 (abstract, "the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase’).
Regarding claim 12, Nielsen et al teach the food product of claim 11, which is essentially free of added emulsifiers or texturizing agents (Nielsen et al teach emulsifiers or texturizing agents are optional; para [0046], "A dairy spread may, depending on local regulations, comprise additional components such as e.g. salt, emulsifiers, stabilisers, and flavours").
Regarding claim 17, Nielsen et al teach the food product of claim 11, which is in the form of a cream (par [0035], “One or more milk fractions obtained by the method of the invention may be used for production of any dairy product, such as... cream, for direct consumption...").
Regarding claim 19, Nielsen et al teach the food composition comprising the food product of claim 11 (abstract, “the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase’).
Regarding claim 20, Nielsen et al teach the food composition of claim 19, which is a sauce, a salad dressing, a drink, or a soup (para [0034], "A food product according to the invention may be any food product wherein milk or one or more milk fractions may be used as an ingredient, e.g... a fish product... dressings, sauces, and condiments").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2012/0258198).
Regarding claim 13, Nielsen et al teach the food product of claim 11, but does not explicitly teach comprising about 5% to about 25% by weight of fat. However, it would have been obvious to one of ordinary skill in the art to modify the fat content having 5% to about 25% by weight of fat by routine experimentation to optimize producing desired milk products (abstract, “the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase’).
Regarding claim 14, Nielsen et al teach the food product of claim 11, but does not explicitly teach having a viscosity of about 1000 cP to about 1200000 cP at 40 deg F.  However, it would have been obvious to one of ordinary skill in the art to modify the viscosity of the food product having a viscosity of about 1000 cP to about 1200000 cP at 40 deg F by routine experimentation to optimize producing desired milk products (abstract, "the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase"; para [0032], "Properties of food products produced from one or more of the fractions obtained by the method of the invention may be affected compared to properties of food products produced from a similar fraction produced from a milk composition that has not been treated with a phospholipase, but which fraction has been treated with phospholipase after the separation step. e.g. the appearance and texture, e.g. viscosity, of acidified dairy products").
Regarding claim 15, Nielsen et al teach the food product of claim 11, but does not explicitly teach having a viscosity of about 20000 cP to about 600000 cP at 40 deg F.  However, it would have been obvious to one of ordinary skill in the art to modify the viscosity of the food product having a viscosity of about 20000 cP to about 600000 cP at 40 deg F by routine experimentation to optimize producing desired milk products (abstract; para [0032]) . 
Regarding claim 16, Nielsen et al teach the food product of claim 11, but does not explicitly teach which is stable for at least 30 days at 40 deg F.  However, it would have been obvious to one of ordinary skill in the art to observe the food product is table of at least 30 days at 40 deg F by routine experimentation because Nielsen teaches producing products such as milk powder and butter (abstract, “the invention relates to methods for producing condensed milk, milk powder, butter and dairy spread from a milk composition treated with a phospholipase").
Regarding claim 18, Nielsen et al teach the food product of claim 17, but does not explicitly teach comprising about 10% by weight of fat.  However, it would have been obvious to one of ordinary skill in the art to modify the fat content having about 10% by weight of fat by routine experimentation to produce desired milk products (para [0026], "In one embodiment of the invention milk is separated into two fractions, e.g. into cream and skim milk.  The fat content of skim milk will usually be below 0.6% (weight/weight) such as below 0.2%, the fat content of cream will usually be in the range 30-45% (weight/weight)").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
August 12, 2022